DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106099164, see also EPO machine generated English translation provided with this Office Action) and further in view of Ro (US PGPub 2012/0315513).
Regarding Claim 8, Zhao discloses in Fig. 1 a cylindrical trielectrode cell ([0032]) comprising:
an electrode assembly (10, 11, 12) ([0032]);
a cylindrical can (9) accommodating the electrode assembly (10, 112, 12) ([0032]);
a cap assembly (1, 2, 4) coupled to an open top end of the cylindrical can (9) ([0032]);
a reference electrode assembly (14) in which one end is inserted into an inside of the electrode assembly (10, 11, 12) and an opposite end is drawn out of the cylindrical can (9) ([0032]).
Specifically, Zhao discloses wherein the cap assembly (1, 2, 4) is coupled to the cylindrical can (9) in order to seal the cylindrical trielectrode cell ([0032]).
However, Zhao not disclose a holder disposed to surround a side surface of the cap assembly and a side end of the cylindrical can.
Ro teaches in Fig. 8A a cylindrical cell (100) ([0036]) comprising:
a cylindrical can (300) ([0036]);

a holder (700) disposed to surround a side surface of the cap assembly (400) and a side end of the cylindrical can (300) in order to prevent or reduce the likelihood of an electric short from occurring to the cylindrical cell (100) while also protecting an external shape of the cylindrical cell (100) ([0064], [0078]-[0079]).
It would have been obvious to one of ordinary skill in the art to utilize a holder in the cylindrical trielectrode cell of Zhao, such that the holder is disposed to surround a side surface of the cap assembly and a side end of the cylindrical can of Zhao, as taught by Ro, in order to prevent or reduce the likelihood of an electric short from occurring to the cylindrical trielectrode cell while also protecting an external shape of the cylindrical trielectrode cell of Zhao, wherein the skilled artisan would have reasonable expectation that such would successfully seal the cylindrical trielectrode cell of Zhao, as desired by Zhao.
Regarding Claim 11, modified Zhao discloses all of the limitations as set forth above. Modified Zhao further discloses wherein the cap assembly (1, 2, 4 of Zhao) is inserted into the open top end of the cylindrical can (9 of Zhao) in an interference fit (Fig. 1, [0032] of Zhao, see wherein the cylindrical can 9 is crimped around a portion of the cap assembly 1, 2, 4 to seal the cylindrical trielectrode cell).
Regarding Claim 12, modified Zhao discloses all of the limitations as set forth above. Modified Zhao further discloses in Fig. 1 of Zhao wherein the cap assembly (1, 2, 4 of Zhao) is mounted on the open top end of the cylindrical can (9 of Zhao), and includes an upper cap (2 of Zhao) as a protruding electrode terminal ([0032] of Zhao, wherein a positive electrode 12 in the 
Regarding Claim 13, modified Zhao discloses all of the limitations as set forth above. Modified Zhao further discloses wherein the electrode assembly (10, 11, 12 of Zhao) is a jelly-roll structure including a positive electrode (12 of Zhao), a separator (10 of Zhao), and a negative electrode (11 of Zhao) ([0032] of Zhao).
Regarding Claim 14, modified Zhao discloses all of the limitations as set forth above. Modified Zhao further discloses wherein a negative electrode tab (15 of Zhao) and a positive electrode tab (7 of Zhao) of the electrode assembly (10, 11, 12 of Zhao) are coupled by spot welding with the cylindrical can (9 of Zhao) and the cap assembly (1, 2, 4 of Zhao) respectively ([0032] of Zhao).
Regarding Claim 15, modified Zhao discloses all of the limitations as set forth above. Modified Zhao further discloses wherein a diameter of the upper end of the holder (700 of Ro) is larger than a diameter of the cap assembly (1, 2, 4 of Zhao, corresponding to 400 of Ro), and a diameter of the lower end of the holder (700 of Ro) corresponds to a diameter of the cylindrical can (9 of Zhao, corresponding to 300 of Ro) (see annotated Fig. 8A of Ro provided below).


    PNG
    media_image1.png
    636
    675
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106099164, see also EPO machine generated English translation provided with this Office Action) in view of Ro (US PGPub 2012/0315513), as applied to Claim 8 above, and further in view of Onuma et al. (WO 2015-040684, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 9, modified Zhao discloses all of the limitations as set forth above. Modified Zhao discloses wherein the reference electrode assembly (14 of Zhao) is inserted into the inside of the electrode assembly (10, 11, 12) of Zhao (Fig. 1, [0032] of Zhao).

Onuma teaches in Fig. 4 a reference electrode assembly (405) for a cylindrical trielectrode cell (P1, L10-12, P4, L153-156, P7, L264-272).
Specifically, Onuma teaches wherein the reference electrode assembly (405) includes a reference electrode lead (401, 404); and a reference electrode function portion (403) coupled to one end of the reference electrode lead (401, 404) and is inserted into an electrode assembly (P4, L153-155, P7, L264-272).
Onuma further teaches wherein the reference electrode function portion (405) may be a lithium metal (P3, L92-95).
It would have been obvious to one of ordinary skill in the art to form the reference electrode assembly of modified Zhao to include a reference electrode lead and a lithium metal coupled to the one end of the reference lead and inserted into the electrode assembly of modified Zhao, as taught by Onuma, as such is a known structure of a reference electrode assembly in the art and therefore the skilled artisan would have reasonable expectation that such would successfully form a functioning reference electrode assembly, as desired by modified Zhao. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106099164, see also EPO machine generated English translation provided with this Office Action) in view of Ro (US PGPub 2012/0315513) and Onuma et al. (WO 2015-040684, see also , as applied to Claim 9 above, and further in view of Kubota et al. (JP 2015-220044, cited on the IDS dated July 24, 2021, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 10, modified Zhao discloses all of the limitations as set forth above. Modified Zhao further discloses in the teaches of Onuma wherein the reference electrode assembly (14 of Zhao, corresponding to 405 of Onuma) has a thermometer function (P1, L10-12 of Onuma) in order to appropriately control operating conditions (P1, L17-28 of Onuma).
Specifically, modified Zhao discloses wherein the reference electrode lead (see 401, 404 of reference electrode 405 in Fig. 4 of Onuma) comprises a thermocouple insulated with two metal wires (401, 404 of Onuma) (P3, L110-113, P4, L129-142, P4, L156-159, P10 L402-P11, L41 of Onuma).
Modified Zhao further discloses wherein the lithium metal (403 of Onuma) is in contact with an electrolytic solution in order to detect the potentials of a positive electrode (12 of Zhao) and a negative electrode (11 of Zhao) in the electrode assembly (10, 11, 12 of Zhao) with respect to the reference potential to the lithium metal (403 of Onuma) (P5, L190-195 of Onuma) and therefore modified Zhao discloses wherein the one end of the reference electrode lead (401, 404 of Onuma) to which the lithium metal (403 of Onuma) is coupled necessarily and inherently does not have insulating coatings in order for the reference electrode assembly (14 of Zhao, corresponding to 405 of Onuma) to successfully function. 
Modified Zhao further discloses a desire for the reference electrode assembly (14 of Zhao, corresponding to 405 of Onuma) to be electrically connected to a portion (1 of Zhao) of the cap assembly (1, 2, 4 of Zhao) (Fig. 1 of Zhao) in order to form a cylindrical trielectrode cell 
Though, modified Zhao remains silent regarding the location of the insulating coatings and consequently does not disclose wherein the opposite end of the reference electrode lead which is drawn out of the cylindrical can does not have an insulating coating. 
Kubota teaches in Figs. 1-2 a cylindrical trielectrode cell (1) ([0010], [0012]) comprising 
a cylindrical can (2) accommodating an electrode assembly (3) (Fig. 2, [0010]); 
a cap assembly (8) coupled to an open top end of the cylindrical can (2) (Fig. 2, [0010]); and 
a reference electrode assembly (7) ([0010], [0024]).
Specifically, Kubota teaches in Figs. 5-6 wherein the reference electrode assembly (7) includes a reference electrode lead (20) and a lithium metal (19) coupled to one end of the reference electrode lead (20) ([0017]-[0018]).
Kubota further teaches wherein the reference electrode assembly (7) includes an insulating coating (21), wherein an opposite end of the reference electrode lead (20) drawn out of the cylindrical can (2) does not have an insulating coating in order to allow for the reference electrode assembly (7) to be electrically connected to a portion of the cap assembly (8) ([0017]-[0021]).
It would have been obvious to one of ordinary skill in the art to form the reference electrode assembly of modified Zhao such that the opposite end of the reference electrode lead of modified Zhao which is drawn out of the cylindrical can of modified Zhao does not have an insulating coating, as taught by Kubota, in order to allow for the reference electrode 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 21, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
January 26, 2022